Judgment unanimously affirmed. Memorandum: Defendant was convicted of murder in the second degree, assault in the second degree, and two counts of criminal possession of a dangerous weapon in the fourth degree for stabbing to death his former wife and wounding her companion. Defendant contends that the admission into evidence of a photograph of the victim’s body deprived him of a fair trial. We disagree. The black and white photograph of the covered body of the deceased was admitted to show the location of the knife which caused her death, and, therefore, was admitted as corroborative of the testimony of the only eyewitness, and not merely to arouse the emotions of the jury (People v Pobliner, 32 NY2d 356, 369-370, rearg denied 33 NY2d 657, cert denied 416 US 905).
Although we agree with defendant that the court improperly admitted the opinion of a prosecution witness that the defendant has a jealous nature (Richardson, Evidence §§ 361, 362, at 327 [Prince 10th ed]), this error did not deprive defendant of a fair trial. The evidence of guilt is overwhelm*515ing, and there is no significant probability that defendant would have been acquitted if this opinion evidence had not been admitted (People v Crimmins, 36 NY2d 230, 242).
We have examined defendant’s remaining contentions and find that they are without merit. (Appeal from judgment of Erie County Court, La Mendola, J.—murder, second degree, and other charges.) Present—Doerr, J. P., Denman, Green, Pine and Lawton, JJ.